Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 5-8 and 10-11 are rejected under 35 U.S.C. 102(a2) as being anticipated by Komatsu et al. (USPN. 10,843,757 – hereinafter Komatsu et al.).
Komatsu et al. discloses all of the structural (figures 6,7 and 9) as claimed, a rider-posture changing device the rider- posture changing device comprising:
a first member (50);
a second member (52) configured to be movable relative to the first member;
a positioning structure [para 93-95] configured to adjustably position the first member relative to the second member;
an electric actuator (56) configured to actuate the positioning structure; and
an electric unit including a first power supply (82) and a wireless communicator (WC2), the electric unit being detachably and reattachably connected (figure 9) to the electric actuator.

	In re claim 6, Komatsu et al. discloses the electric unit is provided to one of the first member and the second member (figure 7).
	In re claims 7-8, Komatsu et al. discloses the first power supply includes at least one rechargeable battery [para 159].
	In re claim 10, Komatsu et al. discloses the electric unit includes a substrate on which the wireless communicator is disposed (figure 7).
In re claim 11, Komatsu et al. discloses the substrate is disposed adjacent to the power supply (figure 7).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Komatsu et al. and further in view of Honda et al. (USPUB. 2002/0046891 – herein after Honda et al.).
	Komatsu et al. is disclosed above but does not teach a housing that accommodates the wireless communicator and the first power supply as a single unit.
	Honda et al. teaches an E-bike having electrical component disposed in the same housing with the power source, such arrangement would improve assembly and maintenance of the unit.
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the power supply housing to include the feature as taught by Honda et al., for the reasons set forth above.
 
Allowable Subject Matter
         Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowed if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter of claim 1: 
The prior art fails to disclose or render obvious a second electrical connector configured to be detachably and reattachably connected to a second power supply.
Claims 2-4 and 13-19 are allowed due to their dependency to allowable claim 1.


Conclusion
         The prior art made of record by the Examiner and not relied upon is considered pertinent to applicant's disclosure and are cited of interest. 
         Any inquiry concerning this communication or earlier communication from the examiner should be directed to Anthony H. Winner whose telephone number is (571) 272-6654.  The examiner can normally be reached on Monday-Friday from 10:00 am to 6:30 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Minnah Seoh, can be reached at (571) 270-7778.  The fax phone number for the organization where this application or proceeding is (571) 273-8300. 
         Information regarding the status of an application may be obtained from the Patent Application Information-Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TONY H WINNER/              Primary Examiner, Art Unit 3611